Citation Nr: 1810649	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a skin disability, to include tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2015, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has reviewed the traumatic brain injury examinations completed in March 2013 in support of disability compensation claim for TBI.  The March 2013 TBI examination does not appear to have been conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

In a January 2012 VA skin examination, the examiner opined that the Veteran's skin disability was not related to service.  The rationale provided was that the evidence of record was "unclear" of any connection.  The examiner opined that the Veteran's skin disabilities had no known relationship to service-connected venereal warts.

In A May 2014 PTSD examination, the examiner opined that the Veteran's current depressive disorder is not related to service.  The rationale provided was that there was not enough evidence to support a connection.  In an earlier portion of the examination, the examiner noted that the Veteran did not have a diagnosed TBI based on a review of the records.  The March 2013 VA TBI examination showed a diagnosis of TBI that was resolved.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The May 2014 examiner did not adequately note whether or not the Veteran had a diagnosed TBI based on a review of the record, when the record showed a previous diagnosis of TBI.  The examiner then provided a negative opinion based on the review of the record.  As a result, the Board finds that additional PTSD examination is necessary.  

The January 2012 examiner appears to have provided an opinion on whether or not a skin disability was secondary to service-connected warts, but did not provide an opinion as to whether or not the claimed disability was directly related to service.  The Board notes that the Veteran contends that his skin disability is a result of his time in the Philippines because "it is a tropical country."  The Veteran's contentions were not addressed in the examination.  As a result, the examination is incomplete for adjudication and a new examination is necessary.

Clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a TBI, a skin disability, and any psychiatric disability since May 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  On receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from May 2014 to present.  

3.  Then, schedule the Veteran for an examination by psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should diagnose every psychiatric disability currently manifested or which has been manifested at any time during the course of this appeal.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  For each identified psychiatric disability, the examiner should provide the following opinions: 

(a) Is there clear and unmistakable evidence that a psychiatric disorder existed prior to service?  Please identify any evidence supporting that conclusion with specificity. 

(b) If there is clear and unmistakable evidence that a psychiatric disorder existed prior to service, is there clear and unmistakable evidence that the psychiatric disorder did not increase in severity beyond the natural progression of the disease during service?  Please identify any evidence to support that finding with specificity.

(c)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability was incurred in service or is due to any incident of service?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities?  

4.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists, physiatrist, psychiatrist, neurologist, or neurosurgeon.  The examiner should specifically state which of those credentials applies.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any head trauma residuals had their onset during active service; are etiologically related to in-service head injuries; or otherwise originated during active service.  For purposes of providing the requested opinion, the occurrence of an in-service head trauma is to be conceded.  The examiner should identify any residuals of the in-service head trauma and state whether or not there are any current residuals.

5.  Schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of any skin condition with an examiner who has not previously examined him.  The examiner should review the claims file and note that review in the report.  The examiner should diagnose every skin condition currently manifested or which has been manifested at any time during the course of this appeal.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions given.  For each identified skin condition, the examiner should provide the following opinions:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability diagnosed during the pendency of this appeal was present in service.

(b)  Is it at least as likely as not (50 percent probability or greater) that any skin disability diagnosed during the pendency of this appeal was incurred in service or is due to any incident of service, to include the claimed service in a tropical location.  

(c)  Is it at least as likely as not (50 percent probability or greater) that any current skin disability was caused by a skin disability diagnosed in service or by any service-connected disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any current skin disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a skin disability diagnosed in service or any service-connected disability?

(e)  If the examiner determines that the Veteran's skin disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

